



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Min, 2016 ONCA 495

DATE: 20160621

DOCKET: C61493

Feldman, Benotto and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dai Hong Min

Appellant

Dai Hong Min, in person

Ericka Chozick, duty counsel

Alex Hrybinsky, for the respondent

Heard: June 6, 2016

On appeal from the conviction entered on December 18,
    2014 and the sentence imposed on December 2, 2015 by Justice K.L. McLeod of the
    Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pled guilty to aggravated assault on his father. The court
    was advised that the appellant abandoned his conviction appeal. He appeals his
    sentence of 16 months custody (after credit of 20 months pre-sentence custody),
    followed by 3 years probation.

[2]

The appellant is a young man who, at the time of the offence and of
    sentencing, suffered from serious mental illness. He was, however, found fit to
    stand trial. The trial judge expressed significant concerns regarding the
    appropriate sentence, as the appellant was in need of psychiatric treatment
    without which he posed a risk to others. She recommended that he serve his
    sentence in the Ontario Correctional Institute where he could receive
    psychiatric treatment. She also ordered that he not return to live with his
    parents until a psychiatrist gave permission for him to do so.

[3]

The appellant advised the court that he has not been sent to OCI and
    that he is not receiving any psychiatric treatment. There is also a concern
    that upon release, he has nowhere to go other than his parents home, and
    because he is not being assessed by a psychiatrist in the institution, his
    living arrangements on release may be an unresolved issue. His parents are very
    supportive and anxious to have him come home and live with them, despite the
    offence.

[4]

The court was advised that he is in segregation at his own request.

[5]

The court discussed with duty counsel the possibility of requesting that
    one of the psychiatrists who saw him for the NCR assessment see him again in
    the institution with a view to having him admitted under the civil mental
    health jurisdiction to a psychiatric hospital such as CAMH, and that the
    sentence be reduced to accommodate and facilitate such a transfer. The
    appellant did not agree to this proposal.

[6]

We see no error in the sentencing decision of the trial judge. The court
    is very sympathetic to the appellant and his family because he needs
    psychiatric help and he is not getting it. However, his probation conditions
    are intended to ensure that he does receive the help he needs upon release. In
    light of the appellants rejection of any proposed variation by this court, the
    appeal must be dismissed.

K. Feldman J.A.

M.L. Benotto J.A.

B.W. Miller J.A.


